








AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the "Agreement") is entered into as of
the 2nd day of September, 2015 as an amendment to the original Employment
Agreement dated September 10, 2014 between V. Scott Vanis ("Employee") and
Minerco Resources, Inc., a Nevada Corporation, it’s affiliates, predecessors and
subsidiaries (the "Company”).
WHEREAS, Employee and the Company desire to enter into this Amendment Agreement
setting forth the terms and conditions for the employment relationship of
Employee with the Company during the Employment Term (as defined below). This
agreement shall amend the Employment Agreement dated September 10, 2014 between
Employee and Company.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Amendment Agreement hereby agree to Amend the sections as
follows:
2.2     Stock. The Company shall grant to Five Hundred Thousand (500,000) shares
of its Class B Preferred Stock, which were subsequently exchanged on January 7,
2015 for Two Hundred Fifty Thousand (250,000) shares of its Class C Preferred
Stock, upon the effective date of this original Employment Agreement dated
September 10, 2014. The stock shall be fully paid, non-assessable and shall
contain other customary rights and privileges, including piggy back registration
rights. All stock shall vest as of July 31, 2017.
6.5.     Termination in Case of Death. In case of Employee's death, any and all
unvested stock or options granted to Employee under Section 2.2 of this
Agreement shall vest in favor of Employee's estate as provided for in this
Section(s) 6.51, 6.5.2, 6.5.3, and 6.5.4 herein. Company shall also continue any
health benefits for family for one year. All stock shall vest as of July 31,
2017.




The Company:
Minerco Resources, Inc.
800 Bering Drive, Suite 201
Houston, TX 77057


Employee:
V. Scott Vanis
800 Bering Drive, Suite 201
Houston, TX 77057


IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first above written.
Minerco Resources, Inc., a Nevada Corporation


By:___/s/ V. Scott Vanis____________
V. Scott Vanis, President, Director




--------------------------------------------------------------------------------






Employee




By:___/s/ V. Scott Vanis____________
V. Scott Vanis, an Individual






